United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11149 CAPITAL REALTY INVESTORS, LTD. (Exact Name of Issuer as Specified in its Charter) District of Columbia 52-1219926 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x CAPITAL REALTY INVESTORS, LTD. INDEX TO FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets - September 30, 2011 and December 31, 2010 1 Statements of Operations and Accumulated Gain - for the three and nine months ended September 30, 2011 and 2010 2 Statements of Cash Flows - for the nine months ended September 30, 2011 and 2010 3 Notes to Financial Statements - September 30, 2011 and 2010 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4. Controls and Procedures 11 Part II OTHER INFORMATION Item 1. Legal Proceedings 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signature 13 Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS, LTD. BALANCE SHEETS ASSETS (Unaudited) September 30, December 31, (Unaudited) Investments in and advances to partnerships $ $ Cash and cash equivalents Acquisition fees, principally paid to related parties, net of accumulated amortization of $189,386 and $184,526, respectively Property purchase costs, net of accumulated amortization of $49,066 and $47,819, respectively Other assets Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL Accounts payable and accrued expenses $ $ Total liabilities Commitments and contingencies Partners' capital: Capital paid in: General Partners Limited Partners Less: Accumulated distributions to partners ) ) Offering costs ) ) Accumulated gain Total partners' capital Total liabilities and partners' capital $ $ The accompanying notes are an integral part of these financial statements. - 1 - Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS, LTD. STATEMENTS OF OPERATIONS AND ACCUMULATED GAIN (Unaudited) For the three months ended For the nine months ended September 30, September 30, 2011 2010 2011 2010 Share of income from partnerships $ Other revenue and expenses: Revenue: Interest and other Expenses: General and administrative Professional fees Management fee Amortization of deferred costs Total other revenue and expenses ) Net income (loss) ) ) Accumulated gain, beginning of period Accumulated gain, end of period $ Net income (loss) allocated to General Partners (3%) $ $ ) $ $ ) Net income (loss) allocated to Limited Partners (97%) $ $ ) $ $ ) Net income (loss) per unit of Limited Partner Interest, based on 24,747 units outstanding $ $ ) $ $ ) The accompanying notes are an integral part of these financial statements. - 2 - Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS, LTD. STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended September 30, 2011 2010 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Share of income from partnerships ) ) Amortization of deferred costs Changes in assets and liabilities: Decrease in other assets Increase in accounts payable and accrued expenses Increase in accrued interest receivable on advances to local partnership ) Net cash used in operating activities ) ) Cash flows from investing activities: Advance to local partnership ) Receipt of distribution from partnership Net cash used in investing activities ) Cash flows from financing activities: Distribution to Limited Partners ) Net cash used in financing activities: ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these financial statements. - 3 - CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS September 30, 2011 and 2010 (Unaudited) 1.ORGANIZATION Capital Realty Investors, Ltd. (the “Partnership”) is a limited partnership which was formed under the District of Columbia Limited Partnership Act on June 1, 1981.The Partnership was formed for the purpose of raising capital by offering and selling limited partnership interests and then investing in limited partnerships ("Local Partnerships"), each of which owns and operates an existing rental housing project which was originally financed and/or operated with one or more forms of rental assistance or financial assistance from the U.S. Department of Housing and Urban Development ("HUD"). The Partnership originally made investments in eighteen Local Partnerships.As of September 30, 2011, the Partnership retained investments in six Local Partnerships. The General Partners of the Partnership are C.R.I., Inc. (“CRI”), which is the Managing General Partner, current and former shareholders of CRI and Rockville Pike Associates, Ltd., a Maryland limited partnership, which includes the shareholders of CRI and certain former officers and employees of CRI.Services for the Partnership are performed by CRI, as the Partnership has no employees of its own. 2.BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP) and with the instructions to Form 10-Q.Certain information and accounting policies and footnote disclosures normally included in financial statements prepared in conformity with US GAAP have been condensed or omitted pursuant to such instructions.These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Partnership's annual report on Form 10-K at December 31, 2010. In the opinion of CRI, the Managing General Partner of the Partnership, the accompanying unaudited financial statements reflect all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the financial position of the Partnership as of September 30, 2011, and the results of its operations and its cash flows for the three and nine month periods ended September 30, 2011 and 2010.The results of operations for the interim period ended September 30, 2011, are not necessarily indicative of the results to be expected for the full year. 3.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS At September 30, 2011 and 2010, the Partnership had limited partnership equity interests in six Local Partnerships, each of which owned an apartment complex. A schedule of the apartment complexes owned by the Local Partnerships in which the Partnership is invested is provided below: - 4 - CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS September 30, 2011 and 2010 (Unaudited) 3.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued PROPERTY CITY STATE UNITS Capitol Commons Lansing MI Chestnut Fresno CA 90 Hillview Terrace Traverse City MI New Sharon Woods Deptford NJ 50 Shallowford Oaks Chamblee GA Westwood Village New Haven CT 48 Under the terms of the Partnership's investment in each Local Partnership, the Partnership was required to make capital contributions to the Local Partnerships. These contributions were payable in installments upon each Local Partnership achieving specified levels of construction and/or operations. At September 30, 2011 and 2010, all such capital contributions had been paid to the Local Partnerships. a.Summarized financial information The Combined Statements of Operations for the six Local Partnerships in which the Partnership was invested as of September 30, 2011 and 2010, respectively, follow.The combined statements have been compiled from information supplied by the management agents of the Local Partnership properties and are unaudited.The information for each of the periods is presented separately for those Local Partnerships which have investment basis (equity method), and for those Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships (equity method suspended).Appended after the combined statements is information concerning the Partnership’s share of income from partnerships related to cash distributions recorded as income, and related to the Partnership’s share of income from Local Partnerships. - 5 - CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS September 30, 2011 and 2010 (Unaudited) 3.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued COMBINED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended September30, Equity Equity Method Suspended Method Suspended Number of Local Partnerships 3 (a) 3 (b) 2 (c) 4 (d) Revenue: Rental $ Other Total revenue Expenses: Operating Interest Depreciation and amortization Total expenses Net income (loss) $ $ ) $ $ Cash distribution $ Interest payment recorded as expense $ ) $ $ Partnership's share of Local Partnership net income Advance to Local Partnership Share of income from partnerships - 6 - CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS September 30, 2011 and 2010 (Unaudited) 3.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued COMBINED STATEMENTS OF OPERATIONS (Unaudited) For the nine months ended September 30, Equity Equity Method Suspended Method Suspended Number of Local Partnerships 3 (a) 3 (b) 2 (c) 4 (d) Revenue: Rental $ Other Total revenue Expenses: Operating Interest Depreciation and amortization Total expenses Net income (loss) $ $ ) $ $ ) Cash distribution $ Interest payouts recorded as expense $ $ ) $ $ Partnership’s share of Local Partnership net income Advance to Local Partnership ) Share of income from partnerships (a)Capital Commons; Chestnut; Westwood Village (b)Hillview Terrace; New Sharon Woods; Shallowford Oaks (c)Capital Commons; Chestnut (d)Hillview Terrace; New Sharon Woods; Shallowford Oaks; Westwood Village Cash distributions received from Local Partnerships which have investment basis (equity method) are recorded as a reduction of investments in partnerships and as cash receipts on the respective balance sheets.Cash distributions received from Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships (equity method suspended) are recorded as share of income from partnerships on the respective statements of operations and as cash receipts on the respective balance sheets.As of September 30, 2011, the Partnership's share of cumulative losses to date for three of six Local Partnerships exceeded the amount of the Partnership's investments in those Local Partnerships by $5,071,443.As of September 30, 2010, the Partnership’s share of cumulative losses to date for four or six Local Partnerships exceeded the amount of the Partnership’s investments in those Local Partnerships by $4,983,274.As the Partnership has no further obligation to advance funds or provide financing to these Local Partnerships, the excess losses have not been reflected in the accompanying financial statements. -7 - CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS September 30, 2011 and 2010 (Unaudited) 3.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued b.Advances to Local Partnerships As of September 30, 2011 and December 31, 2010, the Partnership had advanced funds, including accrued interest, totaling $1,005,843 and $980,348, respectively, to ARA Associates-Shangri-La Ltd. (Shallowford Oaks).On April 15, 2010, the Partnership advanced $100,000 to Shallowford Oaks for operating expenses.For financial reporting purposes, these loans have been reduced to zero by the Partnership as a result of losses at the Local Partnership level during prior years.As a result, the amount advanced has been reflected as a reduction of share of income from the Partnership in 2011 and 2010. On December 19, 2002, the Local Partnership which owned the Baltic Plaza apartments sold the property. Cash proceeds received by the Partnership totaled $2,053,358.As part of the consideration, the Local Partnership took back a 30-year purchase money note in the principal amount of $2,300,000, collateralized by the partnership interests of the general partner of the maker/purchaser.The Local Partnership assigned the purchase money note to an escrow for the benefit of its partners (with CRI serving as escrow agent), so that the Local Partnership entity could be dissolved.The purchase money note bears interest at 4.6% compounded annually, and requires a minimum annual payment equal to 50% of the maker/purchaser’s annual audited cash flow, as defined, with the balance of unpaid principal, if any, plus accrued interest, due and payable on December 31, 2032.As of September 30, 2011, no payments of principal or interest have been received on this purchase money note.The Partnership’s 98% beneficial interest in this purchase money note is reflected in the accompanying balance sheets at September 30, 2011 and December 31, 2010, at its original principal balance of $2,300,000 plus estimated accrued but unpaid interest, all discounted to $619,000 to provide for an effective interest rate commensurate with the investment risk.The resulting discounted amount has been fully reserved due to uncertainty of collection of the purchase money note and related interest. 4.RELATED PARTY TRANSACTIONS In accordance with the terms of the Partnership Agreement, the Partnership is obligated to reimburse the Managing General Partner or its affiliates for certain direct expenses and payroll expenses in connection with managing the Partnership.Payroll expenses are reimbursed at a factor of 1.75 times base salary.For the three and nine month periods ended September 30, 2011, the Partnership paid $33,214 and $115,611, respectively, and $43,505 and $130,647 for the three and nine month periods ended September 30, 2010, respectively, to the Managing General Partner or its affiliates as direct reimbursement of expenses incurred on behalf of the Partnership.In addition, certain employees of the Managing General Partner provided legal and tax accounting services to the Partnership.These are reimbursed comparable to third party service charges.For the three and nine month periods ended September 30, 2011, the Partnership paid $12,999 and $57,362, respectively, and $24,901 and $68,295 for the three and nine month periods ended September 30, 2010, respectively, to the Managing General Partner or its affiliates for these services.Such reimbursed expenses are included in the accompanying statements of operations as general and administrative expenses. - 8 - CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS September 30, 2011 and 2010 (Unaudited) 4.RELATED PARTY TRANSACTIONS - Continued In accordance with the terms of the Partnership Agreement, the Partnership is obligated to pay the Managing General Partner an annual incentive management fee (“Management Fee”) after all other expenses of the Partnership are paid.The Partnership paid the Managing General Partner a Management Fee of $23,802 for each of the three month periods ended September 30, 2011 and 2010, and $71,406 for each of the nine month periods ended September 30, 2011 and 2010. 5.CASH DISTRIBUTIONS On July 26, 2010, the Partnership paid a cash distribution of $742,410 ($30 per unit) to the Limited Partners who were holders of record as of July 1, 2010. 6.CASH CONCENTRATION RISK Financial instruments that potentially subject the Partnership to concentrations of risk consist primarily of cash. The Partnership maintains two cash accounts at SunTrust Bank and three cash accounts at Eagle Bank.As of September 30, 2011, the uninsured portion of the cash balances was $1,921,483. 7.SUBSEQUENT EVENT On November 1, 2011, the mortgage holder for Shallowford Oaks, LSREF2 Chalk 2, LLC, foreclosed on the property and became the new owner of the property pursuant to a nonjudicial foreclosure sale under the power of sale clause contained in its loan documents. As this event did not occur until after September 30, 2011, the date of these financial statements, the Partnership has reported its investment in Shallowford Oaks in operations. - 9 - Part I.
